DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/29/2020 these drawing are acceptable by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kent Stier at (404) 954-5100 on 07/06/2020.
The application has been amended as follows: 
Claims 12-20 are cancelled.
1. A method comprising:
subsequent to a device connecting to a first network, receiving information associated with the device and the first network:
generating one or more tags for the device based on the received information; and
defining an intent profile for the device based on the received information, the intent profile indicating at least a second network that the device is enabled to connect with and one or more policies associated with the connection;
transmitting the one or more tags and the intent profile to a service provider platform;
receiving, from the service provider platform, an onboarding profile template identified using the one or more tags and the intent profile; and
providing the onboarding profile template to the device to enable the device to connect to the second network;
 	wherein to identify the onboarding profile template for the device, the service provider platform is operable to:
determine an association between the device and the second network based on the intent profile; and
identify the onboarding profile template for the device from a plurality of onboarding profile templates maintained by the service provider platform based on the determined association and information from the one or more tags;
wherein the second network is a private cellular network managed by an enterprise, and the service provider platform is further operable to:
based on the determined association, query a local user data repository associated with the enterprise managing the second network to retrieve a profile for a Subscriber Identity Module (SIM) or Embedded-SIM (eSIM) of the device for the second network; and
identify the onboarding profile template from the plurality of onboarding profile templates corresponding to the retrieved profile as the onboarding profile template for the device.

9. A system comprising: 
a memory storage; and 
a processing unit coupled to the memory storage, wherein the processing unit is operative to: 
subsequent to a device connecting to a first network, receive information associated with the device and the first network: 
generate one or more tags for the device based on the received information; 
define an intent profile for the device based on the received information, the intent profile indicating at least a second network that the device is enabled to connect with and one or more policies associated with the connection; 
transmit the one or more tags and the intent profile to a service provider platform; 
receive, from the service provider platform, an onboarding profile template for the device that is identified by the service provider platform using the one or more tags and the intent profile; and 
provide the onboarding profile template to the device to enable the device to connect to the second network;
 	wherein to identify the onboarding profile template for the device, the service provider platform is operable to:
determine an association between the device and the second network based on the intent profile; and
identify the onboarding profile template for the device from a plurality of onboarding profile templates maintained by the service provider platform based on the determined association and information from the one or more tags;
wherein when the intent profile further indicates that the device is enabled to connect with a third network that is a public cellular network, the service provider platform is further operable to:
determine an association between the device and the third network based on the intent profile;
query an operator user data repository associated with a Mobile Network Operator (MNO) providing the public cellular network to retrieve a profile for a Subscriber Identity Module (SIM) or Embedded-SIM (eSIM) of the device for the third network; and
identify the onboarding profile template from the plurality of onboarding profile templates corresponding to the retrieved profile as the onboarding profile template for the device.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowance.
Regarding claim 1, the closest prior art recorded Lovlekar et al. (US 2020/0329338 A1) teaches a method comprising:
subsequent to a device connecting to a first network, receiving information associated with the device and the first network:
generating one or more tags for the device based on the received information; and
defining an intent profile for the device based on the received information, the intent profile indicating at least a second network that the device is enabled to connect with and one or more policies associated with the connection;
However, Lovlekar alone or in combination are fail to teach or fairly suggest 
transmitting the one or more tags and the intent profile to a service provider platform;
receiving, from the service provider platform, an onboarding profile template identified using the one or more tags and the intent profile; and
providing the onboarding profile template to the device to enable the device to connect to the second network;
 	wherein to identify the onboarding profile template for the device, the service provider platform is operable to:
determine an association between the device and the second network based on the intent profile; and
identify the onboarding profile template for the device from a plurality of onboarding profile templates maintained by the service provider platform based on the determined association and information from the one or more tags;
wherein the second network is a private cellular network managed by an enterprise, and the service provider platform is further operable to:
based on the determined association, query a local user data repository associated with the enterprise managing the second network to retrieve a profile for a Subscriber Identity Module (SIM) or Embedded-SIM (eSIM) of the device for the second network; and
identify the onboarding profile template from the plurality of onboarding profile templates corresponding to the retrieved profile as the onboarding profile template for the device.

Regarding claim 9. the closest prior art recorded Lovlekar et al. (US 2020/0329338 A1) teaches a system comprising: 
a memory storage; and 
a processing unit coupled to the memory storage, wherein the processing unit is operative to: 
subsequent to a device connecting to a first network, receive information associated with the device and the first network: 
generate one or more tags for the device based on the received information; 
define an intent profile for the device based on the received information, the intent profile indicating at least a second network that the device is enabled to connect with and one or more policies associated with the connection. 
However, Lovlekar alone or in combination are fail to teach or fairly suggest 
transmit the one or more tags and the intent profile to a service provider platform; 
receive, from the service provider platform, an onboarding profile template for the device that is identified by the service provider platform using the one or more tags and the intent profile; and 
provide the onboarding profile template to the device to enable the device to connect to the second network;
 	wherein to identify the onboarding profile template for the device, the service provider platform is operable to:
determine an association between the device and the second network based on the intent profile; and
identify the onboarding profile template for the device from a plurality of onboarding profile templates maintained by the service provider platform based on the determined association and information from the one or more tags;
wherein when the intent profile further indicates that the device is enabled to connect with a third network that is a public cellular network, the service provider platform is further operable to:
determine an association between the device and the third network based on the intent profile;
query an operator user data repository associated with a Mobile Network Operator (MNO) providing the public cellular network to retrieve a profile for a Subscriber Identity Module (SIM) or Embedded-SIM (eSIM) of the device for the third network; and
identify the onboarding profile template from the plurality of onboarding profile templates corresponding to the retrieved profile as the onboarding profile template for the device.

Claims 2-8 and 10-11 are allowance as being dependent directly or indirectly to the independent claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641